Citation Nr: 9912095	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98- 20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating decision by the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability had 
not been submitted.


FINDINGS OF FACT

1. In an unappealed March 1979 decision, the RO in Muskogee, 
Oklahoma denied entitlement to service connection for a 
low back disorder.  The veteran's claim was not reopened 
in decisions of the Boise, Idaho RO in September 1983 and 
May 1985.

2. Since the May 1985 RO rating decision, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim has not been submitted.  


CONCLUSIONS OF LAW

1. The March 1979 rating decision and subsequent rating 
decisions in September 1983 and May 1985 denying service 
connection for a low back disorder are final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1103.

2. Evidence received since the May 1985 rating decision 
denying entitlement to service connection for a low back 
disability is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for a back disability.  A unappealed March 1979 
rating decision and subsequent rating decisions denied the 
veteran's claim of immunologic disorder.  The veteran 
requested that his claim be reopened in January 1998,and his 
claim was denied in July 1998.  This appeal followed.

In the interest of clarity, the Board will first discuss the 
relevant law and regulations.  The facts of the case will 
then be reviewed.  The Board will then analyze the case and 
render a decision.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).   Service connection may also be granted for 
disease which is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  20.1103 (1998).  
An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108 provides 
that "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
secretary shall reopen the claim and review the former 
disposition of the claim."  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998);  Hodge v. West, 155 F. 
3d 1356  (Fed. Cir. 1998).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216, 220 
(1994).

Where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), then competent medical or 
other probative evidence is necessary.  In Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108."

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Factual background

The evidence which was of record prior to the March 1979 
decision of the Muskogee, Oklahoma RO which initially denied 
entitlement to service connection for a back disorder is 
summarized below.

Service medical records indicate that no back disorder was 
evident at the service entrance examination  In January 1971 
the veteran complained of low back pain and reported that he 
had incurred an earlier back injury, although no date is 
given.  Subsequent x-rays showed a defect in the pars 
interarticularis of L4 on the right side.  In February 1971 
the veteran was assigned a permanent physical profile record 
which limited his duties due to spondylolysis.

In April 1971 the veteran fell down stairs and reported low 
back pain.  A Babinski's test was positive on the right.  In 
March 1973 and June 1974 the veteran reported low back pain.  
Service medical examinations in May 1975 and March 1977 note 
a history of low back pain.

In February 1979 the veteran underwent a VA examination.  The 
veteran reported a history of injury in service and then re-
injuring his back 6 weeks prior to the examination.  
Examination revealed no paravertebral muscle spasm or 
tenderness in the lumbosacral area.  Some straightening was 
observed due to obesity.  The veteran could walk on his toes 
and heels and do squats and duckwalks.  The diagnosis was 
marked obesity, complaints of low back problems, no positive 
findings.

The Muskogee, Oklahoma RO's March 1979 denial of service 
connection for a back disability acknowledged complaints of 
back problems during service and at the February 1979 
examination.  Service connection was in essence denied 
because of the lack of clinical findings during the 
examination.  The veteran was informed of that decision by 
letter dated March 26, 1979.  He did not appeal.

A VA medical certificate dated in September 1982 indicated 
that the veteran hurt his back while bending over a sawhorse.  
He gave a history of periodic back pain since service.

The veteran was hospitalized at a VA medical facility from 
October to December 1982 due to low back pain.  The veteran 
reported that the back pain had started approximately five 
weeks prior to admission, or in September 1982.  The history 
of back injury in service was noted, as was the fact that the 
veteran was not service connected for a back condition.  The 
discharge diagnosis was low back pain, cause undetermined.

A VA clinical record dated in April 1983 noted that the 
veteran injured his back while sawing wood in September 1982 
and had experienced low back pain since that time.

The previous denial of service connection for a back 
disability was confirmed and continued by the Boise, Idaho RO 
in September 1983 and again in May 1985, each time because 
the RO found that new and material evidence which was 
sufficient to reopen the claim had not been submitted.  The 
veteran was notified of the latter decision by letter from 
the Boise RO dated May 13, 1985.  He did not appeal.

There was no evidence submitted for over a decade.  The 
veteran sought to reopen his claim in January 1998.

VA Medical records indicate that the veteran sought treatment 
in December 1997 when he reported reinjuring his back while 
bending over.  No lower extremity radicular symptoms were 
noted.  Objective findings were obesity, pain on palpitation 
paraspinal muscle, sacroiliac region.  The diagnosis was 
severe lumbosacral strain.  One week later the veteran 
reported left leg numbness and "fire."  Objective notes are 
pain to L1-S4 with muscle spasm.  Straight leg raises were 
positive, left greater than right.  

The veteran was examined again in January 1998.  The examiner 
noted that the veteran was obese, sedentary and demonstrated 
very poor flexibility throughout his spine and hips.  His 
posture was poor and gait was observed as unsteady.  The 
assessment was poor flexibility and mechanics with probable 
mechanical low back and left lower extremity pain of unknown 
origin.  

In February 1998 the veteran complained of constant pain and 
intermittent severe burning pain which radiated to the left 
lower extremity.  The veteran related his back problems to an 
injury in boot camp 30 years earlier.  The assessment was 
possible degenerative disease of lumbar spine or prolapsed 
disc based on history.  

Analysis

The May 1985 rating decision that denied the veteran's claim 
of entitlement to service connection for a low back 
disability is the last prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 283 (1996).  The veteran's claim 
of service connection may only be opened if only he has 
submitted new and material evidence since that decision.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.

The Board has reviewed the evidence which has been submitted 
since the May 1985 rating decision.  The additional evidence 
that has been received consists of clinical records that show 
treatment for back problems similar to those reported 
previously and considered in the January 1985 rating denial.  
In essence, this evidence documents medical treatment for 
back problems but does not include medical evidence relating 
such problems to the veteran's service.

Included in these clinical records are statements from the 
veteran to health care providers the effect that his back 
problems started during service.  Such statements are 
essentially duplicative and cumulative of statements made by 
the veteran in the past.  As such these statements are 
neither new or material.

As a lay person, the veteran lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Moray and 
Routen, supra.

The fact that the veteran's statements concerning the 
etiology of his back disability were transcribed by health 
care providers does not turn such statements into competent 
medical evidence.  As the Court has noted, "[e]vidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ." LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  

In short, the evidence submitted since the May 1985 RO 
decision is not new and material.  That is, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  The additional medical evidence does 
not provide a specific diagnosis of the claimed back 
disability and does not medically link the claimed back 
disability to the veteran's service.  

Since the veteran has not submitted the requisite new and 
material evidence, the May 1985 RO rating decision remains 
final, the claim may not be reopened, and the benefit sought 
on appeal remains denied.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.156, 20.1103 (1998).  

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  In essence, what is 
required is competent medical evidence which links the 
current back disability to the veteran's service or any 
incident thereof.

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).   See the December 1998 Supplemental 
Statement of the Case.  This standard has since been rendered 
invalid by the United States Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the December 1998 Statement of the Case.  The Board concludes 
that the veteran has been adequately informed of the basis 
for the RO's decision, that he was accorded ample opportunity 
to present his claim fully, and that any error by the RO in 
adjudicating the claim under the now invalidated Colvin 
standard could not have been prejudicial. A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.  See also Vargas-Gonzalez v. West, No. 96-
536 (U.S. Vet. App. Apr. 12, 1999).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a back disability.  The 
benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Court's now invalidated position in Colvin was that evidence is "material" where it, first, is "relevant to 
and probative of the issue at hand" and, second, where it is of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and 
old, would change the outcome."   

